                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DEBRADRE D. JACKSON,

                          Plaintiff,
      v.                                            Case No. 18-cv-6-pp

OZAUKEE COUNTY
SHERIFF’S DEPARTMENT, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT
            AND MOTION TO AMEND COMPLAINT (DKT. NO. 8)
______________________________________________________________________________

      On August 31, 2018, the court dismissed this case because the plaintiff’s

complaint did not state a claim for which a federal court could grant relief. Dkt.

No. 6. The court concluded that a “two to three hour” delay in treating the

plaintiff’s whiplash—whiplash the plaintiff alleged was caused when the

transport van in which he was a passenger hit another car—did not suffice to

state a claim for an Eighth Amendment violation. Id. at 6-7. Specifically, the

court concluded that there was nothing malicious or improper about the

defendants waiting until the transport vehicle arrived at the institution to

provide the plaintiff with medical care for his whiplash. Id. at 7. The plaintiff

followed up by filing a motion for relief from judgment and motion to amend the

complaint. Dkt. No. 8. The plaintiff attached a proposed amended complaint for

the court to review. Dkt. No. 8-1.

      The plaintiff filed his motion under Fed. R. Civ. P. 59(e). That rule allows

a party to file a motion to “alter or amend a judgment” “no later than 28 days

                                         1
after the entry of the judgment.” The court received the plaintiff’s motion on

September 24, 2018—twenty-four days after the court entered judgment. The

plaintiff’s motion was timely filed.

      Rule 59(e) motions serve a very limited purpose. A court may alter or

amend a judgment under Rule 59(e) when the plaintiff presents newly

discovered evidence or shows that the court committed a manifest error of law

or fact. Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006) (citing

Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)). A

“manifest error” is not demonstrated by the disappointment of the losing party.

Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000). It is the

“wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Id. (quoting Sedrak v. Callahan, 987 F.Supp. 1063, 1069 (N.D. Ill.

1997)).

      The plaintiff’s motion does not present the court with newly-discovered

evidence. He does not identify any manifest error of law or fact that the court

committed in dismissing his complaint. The motion says only that he would

like permission to amend the complaint because the plaintiff “corrected some

information in the old complaint and stated detailed information in fact the

[sic] was left out-overlooked when writing complaint.” Dkt. No. 8. The fact that

the plaintiff left some facts out of his complaint is not a sufficient basis for the

court to grant the motion to alter or amend the complaint under Rule 59(e).

      Nor has the plaintiff stated sufficient grounds for amending the

complaint. First, there is no complaint for him to amend, because the court


                                          2
dismissed the complaint. Second, even if the court were to reopen the case, it

would be futile for the court to grant the plaintiff leave to amend the complaint.

       “A district court does not abuse its discretion in denying leave to amend

if the proposed repleading would be futile . . . .” Garcia v. City of Chi., Ill., 24

F.3d 966, 970 (7th Cir. 1994) (citing DeSalle v. Wright, 969 F.2d 273, 278 (7th

Cir.1992)). “[F]utile repleadings include restating the same facts using different

language, reasserting claims previously determined, failing to state a valid

theory of liability, and the inability to survive a motion to dismiss.” Id. (internal

citations omitted).

      The plaintiff’s proposed amended complaint adds a few details to the

facts he stated in the dismissed complaint. He explains that the accident where

the transport van hit a car happened in the Ozaukee County Jail parking lot.

Dkt. No. 8-1 at 2. He asserts that the jail had “on-site medical staff” that could

have come and treated his injuries. Id. at 3. He alleges that instead of the jail

staff coming to treat his injuries, the deputies “got back in the van and drove

[him] 2-3 hours away to Racine Correctional,” and that the deputies did not

inform the staff at Racine Correctional that he was hurt or make sure he got

proper care. Id. at 3-4. The proposed amended complaint asserts that the

plaintiff could have had a “neck fracture” or “internal bleeding in the skull.” Id.

at 3, ¶4.

      A minor delay in referring a prisoner to treatment does not typically

suggest deliberate indifference. Berry v. Peterman, 604 F.3d 435, 442 (7th Cir.

2010) (“We do not suggest that a minor delay in treatment constitutes


                                           3
deliberate indifference.”) The Seventh Circuit affirmed a district court’s

conclusion that a two-hour delay in the treatment of a broken hand “did not

seem like an unreasonably long wait” to x-ray, examine and possibly cast an

injury. Murphy v. Walker, 51 F.3d 714, 721 (7th Cir. 1995); see also Brown v.

Darnold, 505 F.3d App’x 584, 587 (7th Cir. 2013) (concluding that a two-hour

delay in treatment for back pain did not suggest deliberate indifference). Even

when the plaintiff “clearly” has “a severe injury,” the Seventh Circuit has held

that a minor delay in providing medical care did not rise to the level of a

constitutional violation, because “the public often waits longer at hospital

emergency rooms.” Langston v. Peters, 100 F.3d 1235, 1240-41 (7th Cir. 1996).

The delay in treatment “does not by itself implicate the Eighth Amendment.”

Duane v. Lane, 959 F.2d 673, 677 (7th Cir. 1992).

      The new facts in the proposed amended complaint do not change the

court’s analysis of the plaintiff’s Eighth Amendment claim. The plaintiff says

that after the collision, Deputy Keller asked him if he was alright. Dkt. No. 8-1

at 2. The plaintiff says he told Keller that he was not alright, and was in “a lot

of pain” from hitting his head. Id. The plaintiff says that a lay person should

have known the dangers of auto accidents, and that Keller should have known

“how it is a serious medical condition when the person involved in the accident

informs them they are injured.” Id. at 2-3. The plaintiff speculates that he

could have had fractures or internal bleeding, and that because of these

possibilities, the defendants should have taken him back inside the jail to see

medical staff. Id. at 3. He says that their choice to drive him back to Racine


                                         4
Correctional Institution two to three hours away constituted deliberate

indifference.1 He also alleges that the deputies didn’t tell Racine staff about the

accident, although the dismissed complaint indicated that upon arriving at

Racine, the plaintiff was “rushed to the Emergency room at ‘Aurora Health

Care, 10400 75th St., Kenosha, Wisconsin 53142.’” Dkt. No. 1 at 2.

      Other than the plaintiff’s allegation that he told Keller he was in a “lot of

pain” and that he was not alright, the proposed amended complaint does not

allege any facts to demonstrate that the defendants had any reason to believe

that the plaintiff was suffering from an objectively serious medical condition.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994). The plaintiff says that even

a lay person would have recognized that being in a collision could cause a

serious medical condition, but that is not the test. The test is not whether the

plaintiff could have suffered a serious medical condition, but whether the

defendants had any reason to believe that he was suffering from such a

condition when they decided to take him back to Racine. The plaintiff does not

allege that he was bleeding, or that he passed out, or that his vision was

blurred, or that he could not move his head or neck. He says only that he told

Keller that he was in “a lot of pain.” Even if that was enough to make Keller

aware that the plaintiff had an objectively serious medical condition, Keller’s

choice to take the plaintiff the fifty miles back to Racine, rather than take him

back into the county jail to see the staff there, does not show that he had



1
 The two facilities are fifty miles apart—a drive of a little under an hour on the
fastest route in normal traffic.
                                         5
actual knowledge of a serious risk to the plaintiff but acted in disregard of that

risk.

        The plaintiff has not stated grounds for the court to alter or amend its

judgment under Rule 59(e), and even if he had, it would be futile for the court

to allow him to amend his complaint because the proposed amended complaint

does not state a claim for deliberate indifference.

        The court DENIES the plaintiff’s motion for relief from judgment and

motion to amend the complaint. Dkt. No. 8.

        Dated in Milwaukee, Wisconsin this 13th day of August, 2019.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          6
